Title: From George Washington to William Heath, 20 May 1782
From: Washington, George
To: Heath, William


                        
                            Sir
                            Head Quarters May 20. 1782
                        
                        I am favord with your Letter of Yesterday—I consent to Colo. Greatons Sending a Serjeant to Boston for the
                            purpose you mention provided no charge is to be brought against the public therefor. I am Sir Your very Obed. serv.
                        
                            Go: Washington

                        
                    